PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VAN DEN BERG et al.
Application No. 15/515,754
Filed: March 30, 2017
For: A TRANSFERRING DEVICE FOR TRANSFERRING A TOXIC SUBSTANCE

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed March 22, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Paul A. Keller appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 15, 2020. The issue fee was timely paid on January 15, 2021.  Accordingly, the application became abandoned on January 16, 2021.  A Notice of Abandonment was mailed January 22, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

In regards to item (1) the ADS cannot be entered as the attempt to change the applicant does not comply with 37 CFR 1.46(c)(2) and 3.73(c).  Also, the petition is not accompanied by the required executed oaths/declarations or substitute statements. The previously filed substitute statements cannot be retroactively applied. The petition must be accompanied by either executed oaths or declarations or properly executed substitute statements the petition.

Any request to change applicant would require withdrawal from issue and an RCE along with a renewed petition and 1.46(c)(2) and 3.73(c) submissions.

Upon reviewing the assignment data of record, what is currently recorded does not satisfy the relationship designated on the previously filed substitute statements. The previously filed substitute statements designate “person to whom the inventor is under an obligation to assign” as the relationship and the documents recorded do not establish an obligation to assign (i.e., the recorded documents do not consist of executed assignments or an employee contract). If appropriate, a petition, fee, and supporting evidence under 37 CFR 1.46 may be more appropriate to the extent that petitioners wish to assert that the applicant is a “person who otherwise shows a sufficient proprietary interest in the matter.”

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).